Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered May 9, 1985, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The People established a prima facie case against the defendant on the count of robbery in the second degree. Accordingly, the trial court’s denial of the defendant’s motion for a trial order of dismissal was proper (see, CPL 290.10 [1]; People v Levine, 106 AD2d 471). Moreover, it was not error for the trial court to exclude the self-serving hearsay testimony which defense counsel sought to elicit on cross-examination from the People’s witness (see, Richardson, Evidence §§ 220, 357, 519 *843[Prince 10th ed]). Thompson, J. P., Brown, Lawrence and Weinstein, JJ., concur.